—In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e, the petitioner appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated July 15, 1993, which denied the application.
Ordered that the order is affirmed, with costs.
This proceeding arises from an automobile accident between an automobile driven by the petitioner and an ambulance owned by the respondent New York City Health and Hospitals Corporation and operated by the respondent Catherine Vitale. The Supreme Court concluded that the petitioner had failed to offer a reasonable excuse for his 11-month delay in seeking leave to file a late notice of claim. The Supreme Court also concluded that the respondents had been prejudiced by the delay because they had lost the opportunity to conduct a prompt investigation into the accident. Under these circumstances, the Supreme Court did not improvidently exercise its discretion by denying the petitioner’s application to serve a late notice of claim (see, General Municipal Law § 50-e [5]; Matter of Wertenberger v Village of Briarcliff Manor, 175 AD2d 922; Brown v New York City Tr. Auth., 172 AD2d 178, 180). Sullivan, J. P., Rosenblatt, Copertino and Hart, JJ., concur.